DETAILED ACTION
Response to Arguments
	Regarding claim 1, Applicants argue “combination of Waters with the either of Gu or Masaki is improper because such a modification renders the system of Waters inoperable” because “such a modification of Waters would not only destroy the fundamental principle of the system of Waters but also would render the system useless.” Remarks 6. Applicants further argue it “would not be obvious to one of ordinary skill in the art to modify the system of Waters to position the units to capture a similar view of the subject” because “the cameras are positioned naturally results in two different views of the subject.” Remarks 6. Examiner respectfully disagrees. 
Applicants makes a conclusory argument that combination of Waters with either Gu or Masaki is improper without identifying the fundamental principle of the system of Waters and without any reasonable explanation. The system of Waters tries to improve facial recognition using a pair of simultaneously acquired and substantially different facial images to create a 3D post and actual size of the face (Abstract). Therefore, the system of Waters discloses most of the claim limitation of claim 1 except the images being in visible and infrared range. Gu was combined with Waters not to teach the change the structure of Waters but to allow first and second cameras to acquire an image in the visible and infrared range, and an image in visible image (Gu: Fig.1 and ¶49 camera 106 capturing visible and infrared light and second cameras 102, 104, 108, or 110 including infrared filters 114 filtering out infrared range). Masaki, similarly, was combined to teach image processing to re-identify a person based on a difference image of the portion of the monitoring region in infrared range (Masaki: Fig.12 and ¶¶133-36 executing visible light removing program by subtracting an image with visible light from an 
Applicants further argue that it “would not be obvious to one of ordinary skill in the art to modify the system of Waters to position the units to capture a similar view of the subject.” However, claim 1 does not require a similar view of the subject to be captured because it merely requires that the first camera unit records a portion of the monitoring region and the second camera records the portion of the monitoring region. Waters discloses a first and a second camera units recording a portion of the monitoring region, which is the unidentified face 101 (Fig.1 and ¶29). 

	Even though the Examiner disagrees with the Applicants’ arguments, the above rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Orita (US 2005/0222712) in view of Gu (US 2006/0210146), and Masaki (US 2006/0034537).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 2 and 12 recite the limitation "the stop band.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 13 recite the limitation "the channel image.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Orita (US 2005/0222712) in view of Gu (US 2006/0210146), and Masaki (US 2006/0034537).
	Regarding claim 1, Orita discloses a person recognition device  for person re-identification in a monitoring region (Abstract: system for re-identifying customer), having a camera apparatus and an evaluation module (Fig.3 and ¶¶25, 36 ECU 13 and stereo camera 11), wherein the camera apparatus comprises a first camera unit and a second camera unit, wherein the first camera unit is configured to record a first monitoring image of a portion of the monitoring region, wherein the second camera unit is configured to record a second monitoring image of the portion of the monitoring region (Fig.3 and ¶¶25, 36 Stereo camera 11 including a pair of CCD cameras captures first and second portions of the monitoring region), 

wherein the evaluation module is configured to re-identify a person in the monitoring region based on the first monitoring image and the second monitoring image (Fig.3 and ¶36 ECU 13 determines if the customer detected in step 101 is found in the customer information database 5 based on the stereo images received).
Orita does not disclose the first camera unit recording in a visible range and an infrared range and the second camera unit recording in the visible range, the second camera unit including a cut-off filter configured to filter out the infrared range in recording the second image.
However, Gu teaches the first camera unit recording in a visible range and an infrared range (Fig.1 and ¶49 camera 106 capturing visible and infrared light) and the second camera unit recording in the visible range, the second camera unit including a cut-off filter configured to filter out the infrared range in recording the second image (Fig.1 and ¶49 second cameras 102, 104, 108, or 110 including infrared filters 114 filtering out infrared range).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orita to incorporate the teachings of Gu and provide the advantage and capability of being able to acquire visible images (¶49).
Orita in view of Gu does not teach re-identifying a person based on a difference image of the portion of the monitoring region in the infrared range, the difference image being produced from the first monitoring image and the second monitoring image.
However, Masaki teaches a difference image of the portion of the monitoring region in the infrared range, the difference image being produced from the first monitoring image and the second monitoring image (Fig.12 and ¶¶133-36 executing visible light removing program by 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orita and Gu to incorporate the teachings of Masaki and provide the advantage and capability of being able to obtain a more accurate subject image by removing visible light component (¶130).

Regarding claim 2, Masaki in the combination teaches wherein a channel of the difference image of the portion is in the stop band (Masaki: ¶¶133-136 difference between the first subject image and second subject image from the data area are within a certain stop band).

Regarding claim 3, Orita in view of Gu and Masaki teaches wherein the cut-off filter forms an infrared cut-off filter and the difference image forms an IR channel image (Gu: ¶49 infrared filters 114 creating filtered images; Masaki: ¶135 difference image forms IR channel image since the visible light component is removed).

Regarding claim 4, Orita in the combination teaches wherein the camera apparatus forms a stereo camera for stereoscopic evaluation and/or the evaluation module is configured to generate a stereo image based on the first monitoring image and the second monitoring image (Orita: Fig.3 and ¶¶24, 36 stereoscopic camera 11 generate stereo image).

Regarding claim 5, Orita in the combination teaches wherein the evaluation module is configured to re-identify the person in the monitoring region based on the stereo image and/or 

Regarding claim 7, Orita in the combination teaches wherein the evaluation module is configured to re-identify the person based on color features (¶¶24-25 color stereoscopic face image is utilized to re-identify person).

Regarding claim 8, Orita in the combination teaches wherein the evaluation module is configured to re-identify the person based on texture and/or textile features (Orita: Fig.3 and ¶¶25, 36 stereoscopic camera 11 captures a face image that represents key features (texture) of each customer from the image captured by the camera 11 and ECU 13 determines if the customer detected in step 101 is found in the customer information database 5).  

Regarding claim 9, Orita in view of Gu and Masaki teaches wherein the evaluation module is configured to determine the texture and/or textile features based on the channel image  (Masaki: ¶¶133-136 difference between the first subject image and second subject image from the data area are within a certain stop band; Orita: Fig.3 and ¶¶25, 36 stereoscopic camera 11 captures a face image that represents key features (texture) of each customer from the image captured by the camera 11 and ECU 13 determines if the customer detected in step 101 is found in the customer information database 5).  



Regarding claim 14, method claim 14 is drawn to the method corresponding to the apparatus of using same as claimed in claim 1. Therefore method claim 14 corresponds to apparatus claim 1, and is rejected for the same reasons of obviousness as used above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Orita (US 2005/0222712) in view of Gu (US 2006/0210146), Masaki (US 2006/0034537), and Kim (US 2012/0114194).
Regarding claim 6, Orita in view of Gu and Masaki does not teach wherein the monitoring region and/or the portion of the monitoring region forms an expanded near range and/or far range.
However, Kim teaches wherein the monitoring region and/or the portion of the monitoring region forms an expanded near range and/or far range (¶143 monitoring range can have different ranges).  
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orita in view of Gu and Masaki to incorporate the .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Orita (US 2005/0222712) in view of Gu (US 2006/0210146), Masaki (US 2006/0034537), and Beardsley et al (US 9393697).
Regarding claim 10, Orita in view of Gu and Masaki teaches wherein the evaluation module is configured to segment a person in the first monitoring image, in the second monitoring image and/or in the channel image (Orita: Fig.3 and ¶¶25, 36 stereoscopic camera 11 captures a face image that represents key features (texture) of each customer from the image captured by the camera 11 and ECU 13 determines if the customer detected in step 101 is found in the customer information database 5; Masaki: ¶¶133-136 difference between the first subject image and second subject image from the data area are within a certain stop band), but does not teach determining a clothing region and re-identify the person based on the clothing region.  
However, Beardsley teaches wherein the evaluation module is configured to segment a person in the first monitoring image, in the second monitoring image and/or in a channel image and to determine a clothing region and re-identify the person based on the clothing region (Col.12 lines 56-67 and Col.13 lines 1-9 surface texture matching process allows the system to utilize clothing data to identify person in different instances in time).  
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orita in view of Gu and Masaki to incorporate the teachings of Beardsley and provide the advantage and capability of being able to identify a person even if different poses are made (Col.13 lines 1-9).

Regarding claim 11, Orita in view of Gu, Masaki and Beardsley teaches wherein the evaluation module has fabric and/or texture data in a reference database (Beardsley: Col.10 lines 50-67 color data are compared to the color data stored in database to distinguish guests from each other).  

Regarding claim 12, Orita in view of Gu, Masaki and Beardsley teaches wherein the fabric and/or texture data comprise information relating to the reflection behavior of the fabric of colors into the stop band (Masaki: ¶¶133-136 difference between the first subject image and second subject image from the data area are within a certain stop band; Beardsley: Col.12 lines 56-67 and Col.13 lines 1-9 surface texture matching process allows the system to utilize clothing data to identify person).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486